Decided that one copartner cannot transfer to another person anY greater interest in a debt due to the copartnership and which is not negotiable, than he has himself; that is, so much of such debt as belongs to him in equity after payment of the partnership debts and the adjustment of the rights of the copartners between themselves. And that where the as-signee has notice that it is a copartnership debt in which he ⅛ purchasing the interest of one copartner, that is sufficient *27to put him upon inquiry as to the rights of the other copart-ner, and it is his duty to apply to him and ascertain his equitable rights.
Order appealed from affirmed with costs, to be paid by appellant.